Citation Nr: 1521558	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether the severance of service connection for posttraumatic stress disorder (PTSD) was proper.  

2.  Entitlement to service connection for Graves' disease, to include as due to Agent Orange exposure.  


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's wife



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision (Graves' disease) and a July 2012 rating decision, sent to the Veteran in October 2012 (PTSD), by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is in the record.

The issue of service connection for Graves' disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2011 rating decision, the RO granted service connection for PTSD.

2.  In an April 2012 rating decision, the RO proposed to discontinue service connection for PTSD.  

3.  The RO implemented the severance in a rating decision in July 2012; notice of the final rating decision was mailed in October 2012 with the severance effective November 1, 2012.   

4.  The RO's failure to comply with the requirements of procedural due process set forth in 38 C.F.R. § 3.105(d) renders the severance void ab initio.


CONCLUSION OF LAW

The severance of service connection for PTSD, effective November 2012, was void ab initio, and service connection for PTSD is restored.  38 U.S.C.A. §§ 1110, 5112 (a) (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issue of severance of service connection for PTSD is resolved in the Appellant's favor, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Facts and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). 

The provisions of 38 C.F.R. § 3.105(d) allow for severance of service connection when warranted by the evidence, but only after following certain procedural guidelines.  At the outset, the Board must determine whether the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  With severance of service connection for a disability, as it must with a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(d).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in rating reductions); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).

The RO must issue a rating action proposing severance of the service connection and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing within thirty days of notification.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  

The effective date of the severance will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The Veteran was granted service connection for PTSD in a rating decision dated in May 2011.

In April 2012, The RO issued a rating decision proposing to sever service connection for PTSD.  The VA examiner determined that if it was confirmed the Veteran was in Vietnam, then the Veteran had PTSD that resulted from a stressor, which was handling dead bodies in Vietnam.  The RO had noted that the Veteran's service personnel and treatment records did not establish service in Vietnam and other efforts to confirm the stressor were unsuccessful.  Accordingly, the RO proposed to sever service connection.

Here, the RO provided the required notification of a proposed severance in a rating decision promulgated in May 2012.  The Veteran was afforded the opportunity to have a hearing but did not request a hearing within 30 days.  The Veteran was given 60 days to present additional argument and evidence.

In July 2012, the RO issued a rating decision effectuating the severance October 1, 2012, which, on its face, is more than 60 days after the last day of the month of the rating decision if the Veteran had received notice that month.  Notice to the Veteran, however, did not occur until October 10, 2012, with the letter advising the Veteran the effective date of severance of service connection for PTSD as November 1, 2012.  Stated another way, the RO did not mail notice of the severance until October 10, 2012 and severance became effective less than a month later.  Severance of service connection requires the effective date of the severance to be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(d), (i)(2)(i).  In this case, the RO did not properly adhere to the procedural requirements under 38 C.F.R. § 3.105(d) for severance of service connection for PTSD.  Therefore, the procedural due process requirements of 38 C.F.R. § 3.105(d) were not met.  As the RO's October 2012 action does not comply with the procedural due process set forth in 38 C.F.R. § 3.105(d), the severance of service connection is found to have been void ab initio.  Wilson v. West, 11 Vet. App. 383, 385-86 (1998).  The Board thus concludes that service connection for PTSD is restored from the date of the severance.  


ORDER

The severance of service connection for PTSD was improper, and restoration of service connection is granted.  





REMAND

The Veteran also seeks service connection for Graves' disease, which he contends is due to either Agent Orange exposure or handling dead bodies in Vietnam.  

As noted above, the Veteran's records do not establish service in Vietnam.  He testified that after completing training, he was at Fort Dix when he volunteered to go to war and flew to Vietnam.  Once there, for 36 hours, he and the other volunteers prepared the remains of dead American soldiers for shipment back to the United States.  After that period expired, the Veteran was then sent to his permanent duty station in Turkey.  In Turkey, the Veteran helped guard nuclear weapons.

The Veteran asserts his short assignment in Vietnam should be reflected in a temporary tour of duty order but no such order appears in the Veteran's service records in the file.  VA will make as many requests as necessary to obtain relevant records from a Federal department or agency unless the records do not exist or further efforts would be futile.  38 C.F.R. § 3.159 (c) (2).  There has been no attempt to determine if the Veteran's temporary assignment to Vietnam may be reflected in other documents such as his unit records, morning reports, etc.  For instance, the records of his unit in Turkey may have not only a copy of the temporary duty orders assigning him to Vietnam, but also documentation of either his absence or his arrival in the morning reports.

Documents in the file indicate that the Veteran receives disability benefits from the Social Security Administration.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

There has not been a VA examination to determine whether the Veteran's Graves ' disease is related to service.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain the etiology of the Graves' disease.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The Board is aware that the Veteran's theories of service connection for Graves' disease is dependent upon establishment of his service on Vietnam, i.e., Agent Orange exposure and exposure to dead bodies.  There may, however, be other explanations that explain the etiology of his Graves' disease related to service, but not dependent upon Vietnam service such as guarding nuclear weapons in Turkey.  All theories of service connection must be considered in the Veteran's claim.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appropriate custodian of Federal records to search the unit history, lessons learned, morning reports, travel orders, travel vouchers, sick reports, unit rosters and daily duty status reports that relate to whether the Veteran traveled to Vietnam for duties that required him to be on the ground in Vietnam.  The search should include the Veteran's training unit and other units where the Veteran served after basic training to his unit in Turkey.

2.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for benefits including all medical record and copies of all adjudications. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the records development is completed, provide the Veteran with a VA  examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's Graves' disease disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  

If service in Vietnam is confirmed, the expert is asked to discuss the clinical significance of Agent Orange exposure and handling dead bodies in relation to Grave's disease.

In a similar manner, the examiner is asked to discuss the clinical significance that the Veteran helped guard nuclear weapons while stationed in Turkey.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  A complete rationale for any opinion offered should be provided.

4.  Advise the Veteran of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.665 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


